Citation Nr: 1228300	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  03-14 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to claimed in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to June 1967.  In addition, he had a period of active duty for training from March 1961 to September 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In August 2006, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In March 2010, the Board remanded this case for additional development.  At this time, the Board also remanded a claim of entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).  The Veteran was granted entitlement to service connection for depressive disorder in an October 2011 rating decision, which constitutes a full grant of that particular issue.

Following the requested development concerning the lung disability claim, the Appeals Management Center (AMC) again denied the Veteran's claim in an October 2011 supplemental statement of the case.  The case has thus been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the Veteran's claim for service connection for a lung disability, to include as due to in-service asbestos exposure.  

As discussed in the Board's March 2010 remand, the first medical evidence of lung pathology of record is dated in September 1993, when the Veteran was treated for bronchitis.  However, a VA general medical examination conducted in June 1997 demonstrated normal and symmetric chest expansion, lungs that were clear to percussion and auscultation, and no dyspnea, wheezing, or cough.  Also, an April 1998 VA outpatient evaluation was negative for chronic obstructive pulmonary disease (COPD).

Subsequent medical records reflect evaluation of, and treatment for, bacterial bronchitis (February 1995) and upper respiratory infections (March 1995, April 1997, December 1997, and January 1998).  When the Veteran sought treatment for shortness of breath on exertion in April 2000, COPD was suspected "given a long history of smoking and history of asbestos exposure."  This diagnosis, however, could not be confirmed because the Veteran was unable to complete pulmonary function testing (PFT).

Subsequent medical records reflect treatment for, and evaluation of: an upper respiratory infection (June 2001), an acute upper respiratory infection (September 2001), a mild an upper respiratory infection (October 2001), an acute upper respiratory infection (December 2001), calcifications in the right hilar region (by radiographic films) that were consistent with an old granulomatous disease (February 2002), moderate restrictive ventilatory defect found by PFT (March 2002), a history of COPD (May 2002 and August 2003), and acute upper respiratory infections (July 2004, March 2006, and May 2007).  An April 2009 medical record provides an impression of an acute upper respiratory infection, not otherwise specified.

The March 2010 Board remand directed that the Veteran be scheduled for a VA respiratory examination to determine the current nature of any chronic lung disorder and to obtain an opinion as to whether such disorder is possibly related to service.  Following review of the claims file and examination of the Veteran, the examiner was asked to provide a diagnosis for any chronic lung disorder identified.  The examiner was asked to specifically indicate whether the Veteran suffers from a pulmonary disease related to asbestos exposure.  For any lung disorder diagnosed, the examiner was asked to provide an opinion as to whether the disorder arose during service or is otherwise related to military service.  The examiner was directed to provide a complete rationale for all opinions expressed. 

The resulting April 2010 VA examination report does not adequately respond to the Board's request.  The examination report does not diagnose a specific chronic lung disorder, merely listing a diagnosis of "[c]hronic lung disorder."  The examiner opined that "[c]hronic lung disorder is at least as likely as not caused by or a result of the service."  However, the rationale that the "Veteran stayed in the US Army barracks which contains asbestos dust.  He was not really involved with removal of asbestos dust.  He also worked as a pipe fitter in civilian life," does not adequately justify the positive etiology opinion.  In addition, the examination report does not discuss the pertinent service treatment records that were cited in the Board's March 2010 remand and, while the examiner noted that PFT results would be forthcoming, there are none of record.  

The Court has held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board therefore concludes that a remand for a new VA etiology opinion is warranted.  

The Board again acknowledges the Veteran's contentions that he developed a lung disorder as a result of his service, including in particular his purported in-service exposure to asbestos.  Prior to examination, the Veteran should be asked to provide specific information as to his history of asbestos exposure before, during, and after service.  Any additional development deemed necessary to verify in-service asbestos exposure should also be conducted.  

The Board notes that the Veteran's November 2011 response to VA's prior attempt to solicit information regarding his history of asbestos exposure provides some, but not all, of the information that is needed to decide this claim.  In a written statement that was received by VA in November 2011, the Veteran reported that "we came in contact with asbestos because the pipes and boilers in those old barracks were covered with asbestos."  He also reported that, contrary to the April 2010 VA examination report's notation, he has never been a pipefitter in civilian life.  The Veteran also attempted to clarify his history of smoking, noting that he began smoking in service.  It is unclear whether the Veteran's smoking is related to his service-connected depressive disorder.  While the Veteran's November 2011 response addresses the question of in-service asbestos exposure, it does not identify potential sources of pre-service and post-service exposure.  On remand, the Veteran should be sent another letter that expressly asks him to describe his pre-service and post-service employment and to describe any potential sources of asbestos exposure he may have had before and after service.  

The Veteran is hereby informed that failure to fully cooperate with a VA request for information or evidence could result in an unfavorable decision.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

Also on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The most recent VA treatment records that are currently associated with the claims file are from March 2010.  In obtaining these records, VA should specifically determine whether a PFT was conducted in connection with the April 2010 VA examination request.  If it is determined that no such test was conducted, this finding should be documented in the claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records of treatment for respiratory conditions that the Veteran may have received at the VA Medical Center in Baltimore, Maryland, since March 2010.  Associate all such available records with the claims folder.  If any such reports are not available, that fact should be noted in the claims folder.  

In the course of obtaining these records, VA should specifically determine whether a PFT was conducted in connection with the April 2010 VA examination request and if so, obtain a copy of the report.  If it is determined that no such test was conducted, this finding should be documented in the claims folder. 

2.  The Veteran should be asked to provide specific information as to his pre-service and post-service employment, as well as any history of asbestos exposure before and after service.  

3.  Following the above, schedule a respiratory examination to clarify the nature and etiology of the Veteran's claimed lung disorder.  Any tests deemed necessary should be performed.  The claims file must be reviewed by the examiner.  All findings should be reported in detail.

The examiner should conduct an examination of the Veteran's lungs with any diagnostic testing deemed necessary, and provide a diagnosis of any pathology found.  As to each disability found, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the disability is related to the Veteran's military service and, more specifically, to his claimed in-service asbestos exposure.  In providing this opinion, the examiner should discuss the treatment the Veteran received for respiratory symptomatology in service.  A complete rationale should be provided for the requested opinion. 

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


